DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-8, 12-14 objected to because of the following informalities:  
All of the “a plurality of the …” should be “the plurality of …”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creutz (US 2830921) in view of Serizawa (JP 6015878).
Regarding claim 1, Creutz discloses a piercing machine (Fig. 1-2) that performs piercing-rolling or elongating rolling of a material to produce a hollow shell (tube), comprising: a plurality of skewed rolls ( 1, 2: see Fig. 1-2 they are skewed) disposed around a pass line (longitudinal center line of 6) along which the material passes; a plug (head of 4) disposed on the pass line between the plurality of skewed rolls; a mandrel bar (bar part of 4) extending rearward of the plug along the pass line from a rear end of the plug; and an outer surface cooling mechanism (8) disposed around the mandrel bar, at a position that is rearward of the plug, wherein an outer surface of the hollow shell advances through a cooling zone (zone where 8 is 
Creutz fails to disclose a frontward damming mechanism that is disposed around the mandrel bar at a position that is rearward of the plug and is frontward of the outer surface cooling mechanism, wherein: the frontward damming mechanism comprises a mechanism that, when the outer surface cooling mechanism is cooling the hollow shell in the cooling zone by ejecting the cooling fluid toward the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell, dams the cooling fluid from flowing to the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone. 
Serizawa teaches a cooling device (Fig. 1-30: elements 22, 40, 41, 50, 60, 300) for cooling an elongated product comprising upper, lower, left, and right cooling mechanisms (40 has 50-53 cooling mechanisms) and further comprising: a frontward damming mechanism (22) position facing the cooling device that dams the fluid from flowing past the damming mechanism in the direction of cooling sprayed by the cooling mechanism (examiner notes that as shown in Fig. 2 and 17, the fluid flowing out of 22 prevents fluid from other cooling mechanisms to flow past 22). 
Since it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cooling mechanism of Creutz with 
Regarding claim 5, modified Creutz teaches the piercing machine according to claim 1, wherein: the frontward damming mechanism (22, Serizawa) includes: a frontward damming upper member (upper box shown below in Fig. 2, Serizawa) including a plurality of frontward damming fluid upper-part ejection holes (32, Serizawa) that is disposed above the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects a frontward damming fluid (see Fig. 2 frontward fluid, Serizawa) toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity (examiner notes that 22 will be on the entrance side of the cooling zone when modified, Serizawa) of an entrance side of the cooling zone and dams the cooling fluid from flowing to the upper part of the outer surface of the hollow shell before the hollow shell enters the cooling zone; a frontward damming left member (left box, Serizawa) including a plurality of frontward damming fluid left-part ejection holes (32, Serizawa) that is disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the left part of the outer surface of the hollow shell before the hollow shell enters the cooling zone; and a frontward damming right member (right box, Serizawa) including a plurality of frontward damming fluid right-part ejection holes (32) that is disposed rightward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the right part of the outer surface of the 

    PNG
    media_image1.png
    372
    469
    media_image1.png
    Greyscale

Regarding claim 6, modified Creutz teaches the piercing machine according to claim 5, wherein: the frontward damming upper member ejects the frontward damming fluid diagonally (see Fig. 2 modified Creutz would have 22 in the front side therefore the direction of the fluid from 22 is front to back diagonal, Serizawa) rearward toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid upper-part ejection holes; the frontward damming left member ejects the frontward damming fluid diagonally rearward toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid left-part ejection holes; and the frontward damming right member ejects the frontward damming fluid diagonally rearward toward the right 
Regarding claim 7, modified Creutz teaches the piercing machine according to claim 6, wherein: the frontward damming mechanism further includes: a frontward damming lower member (lower box shown in claim 5 rejection) including a plurality of frontward damming fluid lower-part ejection holes (32) that is disposed below the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the lower part of the outer surface of the hollow shell before the hollow shell enters the cooling zone (see claim 5 rejection for corresponding limitations). 
Regarding claim 8, modified Creutz teaches the piercing machine according to claim 7, wherein: the frontward damming lower member (lower box shown in claim 5 rejection) ejects the frontward damming fluid diagonally rearward toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid lower-part ejection holes (see claim 6 rejection for corresponding features). 
Regarding claim 9, modified Creutz teaches the piercing machine according to claim 5, wherein: the frontward damming fluid is a gas and/or a liquid (water). 
Regarding claim 10, modified Creutz discloses the piercing machine according to claim 1, modified Creutz further teaches a rearward damming mechanism (350-353 of 320 see Fig. 17) 
Regarding claim 11, modified Creutz teaches the piercing machine according to claim 10, wherein: the rearward damming mechanism includes: a rearward damming upper member (Fig. 16: 350, Serizawa) including a plurality of rearward damming fluid upper-part ejection holes (see Fig 16: each 354 has an ejection hole) that is disposed above the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects a rearward damming fluid (see Fig. 17 arrow from 320) toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of a delivery side (exit side) of the cooling zone and dams the cooling fluid from flowing to the upper part of the outer surface of the hollow shell after the hollow shell leaves from the cooling zone; a rearward damming left member (353) including a rearward damming fluid left-part ejection hole (354) that is disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the rearward damming fluid toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone and dams the cooling fluid from flowing to the left part of the outer surface of the hollow shell after the hollow shell leaves from the cooling zone; and a 
Modified Creutz is silent to wherein the rearward damming left and right members each including a plurality of rearward damming fluid left and right ejection holes respectively.
Serizawa further teaches different embodiments depending on the cooling requirement and the shape of the workpiece, that the number of ejection holes per cooling members can change (see Fig. 25 and 29: 550 and 551 have different number of ejection holes per cooling members).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct modified Creutz’s rearward damming left and right members to have a plurality of rearward damming fluid left and right ejection holes respectively in order to effectively cool the product based on the product’s shape or cooling requirement.
Regarding claim 12, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming upper member ejects the rearward damming fluid diagonally frontward toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid upper-part ejection holes; the rearward damming left member ejects the rearward damming fluid diagonally frontward toward the left part of the outer surface of the hollow shell that is 
Regarding claim 13, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming mechanism further includes: a rearward damming lower member (351 of 320, Serizawa) including a plurality of the rearward damming fluid lower-part ejection holes (354) that is disposed below the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the rearward damming fluid toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone and dams ([0096] 320 drains i.e. dams the cooling fluid from flowing past the damming member) the cooling fluid from flowing to the lower part of the outer surface of the hollow shell after the hollow shell leaves from the cooling zone. 
Regarding claim 14, modified Creutz teaches the piercing machine according to claim 13, wherein: the rearward damming lower member ejects the rearward damming fluid diagonally frontward (see Fig. 17, Serizawa) toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid lower-part ejection holes. 
Regarding claim 15, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming fluid is a gas and/or a liquid (water). 

Regarding claim 16, modified Creutz teaches a method for producing a seamless metal pipe using the piercing machine according to claim 1, comprising: a rolling process (rolling by 2) of subjecting the material to piercing-rolling (pierced by 4) or elongating rolling using the piercing machine to form a hollow shell (7); and a cooling process (by 8) of, during the piercing-rolling or the elongating rolling, with respect to an outer surface of the hollow shell advancing through a cooling zone (zone where 8 is located) which has a specific length (length of the diameter) in an axial direction (top to bottom as viewed in Fig. 1) of the mandrel bar and is located rearward of the plug, as seen from an advancing direction (top to bottom) of the hollow shell, ejecting a cooling fluid toward an upper part of the outer surface, a lower part of the outer surface, a left part of the outer surface and a right part of the outer surface to cool the hollow shell inside the cooling zone (see Fig. 2: cooling fluid is ejected toward all 4 sides of the pipe).
Claim 2-3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creutz (US 2830921) in view of Serizawa (JP 6015878) and further in view of Sendai (US 20120017662).
Regarding claim 1, Creutz discloses a piercing machine (Fig. 1-2) that performs piercing-rolling or elongating rolling of a material to produce a hollow shell (tube), comprising: a plurality of skewed rolls ( 1, 2: see Fig. 1-2 they are skewed) disposed around a pass line (longitudinal center line of 6) along which the material passes; a plug (head of 4) disposed on the pass line between the plurality of skewed rolls; a mandrel bar (bar part of 4) extending rearward of the plug along the pass line from a rear end of the plug; and an outer surface cooling mechanism (8) disposed around the mandrel bar, at a position that is rearward of the plug, wherein an outer surface of the hollow shell advances through a cooling zone (zone where 8 is 
Creutz fails to disclose a frontward damming mechanism that is disposed around the mandrel bar at a position that is rearward of the plug and is frontward of the outer surface cooling mechanism, wherein: the frontward damming mechanism comprises a mechanism that, when the outer surface cooling mechanism is cooling the hollow shell in the cooling zone by ejecting the cooling fluid toward the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell, dams the cooling fluid from flowing to the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone. 
Serizawa teaches a cooling device (Fig. 1-30: elements 22, 40, 41, 50, 60, 300) for cooling an elongated product comprising upper, lower, left, and right cooling mechanisms (40 has 50-53 cooling mechanisms) and further comprising: a frontward damming mechanism (22) position facing the cooling device that dams the fluid from flowing past the damming mechanism in the direction of cooling sprayed by the cooling mechanism (examiner notes that as shown in Fig. 2 and 17, the fluid flowing out of 22 prevents fluid from other cooling mechanisms to flow past 22). 
Since it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the cooling mechanism of Creutz with the damming mechanism that faces the cooling mechanisms and dams the coolant from the cooling mechanisms as described above of Serizawa in order to effectively cool the workpiece in the cooling zone since remaining lukewarm fluid on the surface of the workpiece can interfere with the coming cooling fluid for less effective cooling. Accordingly, the damming mechanism would be disposed around the mandrel bar at a position that is rearward of the plug and is frontward of the outer surface cooling mechanism of Creutz. 
Regarding claim 2, modified Creutz teaches the piercing machine according to claim 1, wherein: the outer surface cooling mechanism includes: an outer surface cooling upper member (shown below) disposed above the mandrel bar as seen from an advancing direction of the hollow shell, the outer surface cooling upper member including a cooling fluid upper-part ejection hole which eject the cooling fluid toward the upper part of the outer surface of the hollow shell in the cooling zone; an outer surface cooling lower member (shown below) disposed below the mandrel bar as seen from the advancing direction of the hollow shell, the outer surface cooling lower member including a cooling fluid lower-part ejection hole which eject the cooling fluid toward the lower part of the outer surface of the hollow shell in the cooling zone; an outer surface cooling left member (shown below) disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, the outer surface cooling left member including a cooling fluid left-part ejection hole which eject the cooling fluid toward the left part of the outer surface of the hollow shell in the cooling zone; and an outer surface cooling right member (shown below) disposed rightward of the mandrel bar as seen from the advancing direction of the hollow shell, the outer surface cooling right member including a cooling fluid right-part ejection hole which eject the cooling fluid toward the right part of the outer surface of the hollow shell in the cooling zone. 

    PNG
    media_image2.png
    528
    618
    media_image2.png
    Greyscale

Creutz fails to disclose the cooling members each including a plurality of cooling fluid ejection holes. 
Sendai teaches cooling a seamless tube (title) using an outer surface cooling mechanism (8) includes a round member comprising upper, lower, left, and right members (examiner notes that each sides of the round members are interpreted to be the members). Also, Sendai teaches that the members include a plurality of cooling fluid ejection holes (14- are nozzles with holes). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cooling mechanism of Creutz with the cooling mechanism of Sendai in order to uniformly cool all 360 angles of the outer shell. 


Regarding claim 3, modified Creutz teaches the piercing machine according to claim 2, wherein: the cooling fluid is a gas and/or a liquid (water). 
Regarding claim 17, modified Creutz teaches the piercing machine according to claim 2, wherein the plurality of ejection holes are spaced equidistant (see Fig. 2b) from each other on the outer surface cooling mechanism.
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant argues in pg. 14-15 that Creutz in view of Serizawa fails to teach “a frontward damming mechanism” by arguing that Serizawa teaches a water damming mechanism that prevents the ejected cooling water from flowing downstream.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that Creutz discloses that the cooling mechanism is positioned rearward of the plug and sprays toward the plug. Therefore, providing the frontward damming at a position that is frontward of the outer surface cooling mechanism would have been obvious since one having ordinary skill in the art at the time of filing would not consider switching the direction of the cooling when replacing with the cooling/damming mechanisms of Serizawa. 
Even if, one having ordinary skill in the art had to choose the direction of the damming mechanism, it would have been obvious to try choosing from a finite number of identified 

    PNG
    media_image3.png
    675
    880
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    675
    891
    media_image4.png
    Greyscale



Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3675908 teaches a similar cooling device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725      


/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                                                                                                                                                                                                                          
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725